Citation Nr: 0724277	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial evaluation for asthma, 
currently assigned a 30 percent evaluation.

2.  Entitlement to an initial compensable evaluation for 
otitis media.  

3.  Entitlement to a initial compensable evaluation for 
hypesthesia of the 4th and 5th toes of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had verified active service from April 1992 to 
July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003, which granted service connection for the 
disabilities at issue.  The veteran appealed the assigned 
ratings.

In his August 2003 notice of disagreement, the veteran also 
claimed service connection for gastroesophageal reflux.  This 
issue has not been the subject of an RO decision, and is 
REFERRED to the RO for initial development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further notification and assistance is required to satisfy 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  First, the VCAA notice provided to 
the veteran in December 2002 was inadequate.  Next, although 
the veteran was afforded a VA examination in May 2003, he 
contends that his asthma, hypesthesia, and otitis media have 
worsened since then, and he should be provided current 
examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, he testified at his RO hearing that he receives 
follow-up treatment for his asthma, and that he requires oral 
steroids at least three times per year.  The veteran's asthma 
is rated at 30 percent pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Under Diagnostic Code 6602 asthma is 
rated based on results of pulmonary functions tests, the 
required treatment, or the frequency and severity of 
asthmatic attacks.  A 60 percent evaluation is applicable if 
at least monthly visits to a physician are required for care 
of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Therefore, prior to an examination, the RO should obtain 
available treatment records.  

He also testified that he had a tube placed in his ear, to 
drain fluid, in October 2003.  The RO noted that he has been 
prescribed prednisone as treatment for his otitis media.  
However, it has not been determined whether he has 
suppurative otitis media.  He also contends that he has 
hearing loss due to his otitis media, and the rating schedule 
provides that non-suppurative otitis media is to be rated 
based on hearing impairment, while hearing impairment due to 
suppurative otitis media is to be rated separately.  See 
38 C.F.R. § 4.87, Codes 6200, 6201 (2006).  However, the 
veteran has not been evaluated for potential hearing loss (or 
other complications potentially caused by suppurative otitis 
media).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter containing 
the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
informing him of the information and 
medical or lay evidence that is necessary 
to substantiate his higher rating claims.  
The letter should inform him of which 
information and evidence, if any, that he 
is required to provide to VA, and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  He 
should specifically be requested to 
provide any evidence in his possession 
that pertains to the claim.  He should 
also be provided information regarding 
effective dates.

2.  Ask the veteran to provide the names 
and addresses of the medical care 
providers who have provided treatment for 
asthma, otitis media, and hypesthesia of 
the 4th and 5th of the left toes, from July 
2003 to the present, in particular any 
treatment of an exacerbation of asthma; 
any treatment involving a prescription for 
corticosteroids (e.g., Prednisone); any 
treatment for suppurative otitis media; 
and records pertaining the insertion of a 
tube in his ear in approximately October 
2003, to include follow-up treatment.  
After securing necessary releases, obtain 
any records so identified.  

3.  Ask the veteran to identify and 
authorize the release of pharmacy records 
showing medication prescribed for asthma 
from July 2003 to the present, including 
the instructions for use provided by the 
doctor.  Obtain any records sufficiently 
identified.  

4.  After any such evidence has been 
associated with the claims file, schedule 
the veteran for VA pulmonary, otological, 
and neurological examinations to determine 
the manifestations and severity of, 
respectively, asthma, otitis media, and 
hypesthesia of the left 4th and 5th toes.  
The claims file must be provided to and 
reviewed by the examiner(s) in conjunction 
with the examinations.  All pertinent 
signs and symptoms necessary for rating 
the disability should be reported, and a 
complete rationale provided for all 
conclusions reached.  Any indicated 
studies should be obtained, and the 
results reviewed before the final 
examination report.

*  The pulmonary examination must include 
pulmonary function tests, as well as an 
opinion as to whether the veteran's asthma 
requires "courses of systemic (oral or 
parenteral) corticosteroids" 3 or more 
times a year.  

*  The otological, or ENT, examination 
must contain an opinion as to whether the 
veteran's otitis media is suppurative or 
not.  In addition, the examiner should 
ascertain whether there are any 
associated complications, such as hearing 
impairment labyrinthitis, tinnitus, or 
facial nerve paralysis.  If the veteran 
still has a tube in the ear, the doctor 
should explain the purpose and effect of 
this, as the Board cannot rely on its own 
medical judgment.  For example, if, as 
claimed, it is for drainage, does it cure 
the drainage or merely control it.  

*  The neurological evaluation should 
assess the symptoms associated with the 
veteran's hypesthesia of the left 4th and 
5th toes, to include identification, if 
feasible, of the nerve involved, and a 
description of the effect on the function 
of the left lower extremity.  

5.  Thereafter, adjudicate the veteran's 
claims for an initial rating higher than 
30 percent for asthma, and for 
compensable ratings for otitis media (to 
include rating demonstrated 
complications, such as hearing loss, 
pursuant to Diagnostic Code 6200 or 6201, 
as applicable) and hypesthesia of the 
left 4th and 5th toes.  If the decision is 
less than a complete grant of benefits 
sought as to any issue on appeal, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

